Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Claim Status
Claims 1-2, 4-5, 9, 11, 15, 22-23, 34, 37-39, 43-45, 47, 51, 54-55, 57, 59, 86, 109, 120-121, 126, 132, 136, 138, 142, 144, 146 are pending.  Claims 3, 6-8, 10, 12-14, 16-21, 24-33, 35-36, 40-42, 46, 48-50, 52-53, 56, 58, 60-85, 87-108, 110-119, 123-125, 131-135, 137, 139-141, 143, 145, 147-156 are cancelled.  Claims 1-2, 4-5, 9, 11, 15, 22-23, 34, 37-39, 43-45, 47, 51, 54-55, 57, 59, 86, 109, 120-121, 126, 132, 136, 138, 142, 144, 146 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 21 January 2021 consisting of 7 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit of 62/640,530 (filed 03/08/2018) and claims benefit of 62/660,657 (filed 04/20/2018) and claims benefit of 62/680,490 (filed 06/04/2018) and claims benefit of 62/692,487 (filed 06/29/2018) and claims benefit of 62/732,050 (filed 09/17/2018) and claims benefit of 62/757,717 (filed 11/08/2018).  The instant application has been granted the benefit date, 08 March 2018, from the application 62/640,530.  
Sequence Compliance
Sequence Listing and CRF have been received and are acknowledged by examiner.  A statement that the Computer Readable Form (CRF) and the Sequence Listing are identical has been submitted and is acknowledged by examiner.

Specification
The disclosure is objected to because of the following informalities: However, the applicant is require to use “SEQ ID NO:” rather than “SEQ ID NO.”;  the examiner requests correction of this typographical error in the claims and specification.
Appropriate correction is required.
Claim Objections
Claims 43-44, 51, 55 are objected to because of the following informalities:  However, the applicant is require to use “SEQ ID NO:” rather than “SEQ ID NO.”;  the examiner requests correction of this typographical error in the claims and specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims  1-2, 4-5, 9, 11, 15, 22-23, 37-39, 43-45, 47, 51, 54-55, 57, 59, 86, 109, 120-121, 126, 132, 136, 138 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for engineered enucleated cells that are erythroid cells comprising exogenous stimulatory polypeptide, does not reasonably provide enablement for other types of enucleated cells comprising exogenous stimulatory polypeptide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the 

SCOPE OF THE INVENTION
The breadth of the claims encompasses a genus of enucleated cells.  As discussed supra, the specification fails to describe the genus of enucleated cells other than enucleated erythroid and would require undue experimentation to discover these embodiments.  The specification only discloses and provides guidance for enucleated erythroid cells.

GUIDANCE & WORKING EXAMPLES
 The specification does not provide guidance for or a working example other than engineered erythroid cells comprising exogenous stimulatory polypeptide.  The absence of working examples directed to non-erythroid cells/progenitors necessitates further experimentation.  Additionally, no working examples were provided that utilize non-erythroid cells/progenitors engineered to express immune stimulatory polypeptide.  The instant specification states: “the term ‘enucleated’ refers to a cell, e.g., a reticulocyte or mature red blood cell (erythrocyte) that lacks a nucleus” (page 27, lines 7-8).  The examiner notes that this definition does not limit the term to reticulocytes or erythrocytes.  A person of ordinary skill knows that many other cell types exist in the body.  Because the applicant has not redefined “cell” or “enucleated” to narrowly apply to enucleated erythroid cells, the examiner concludes the scope of the claims encompasses enucleated cells of various types.  However, there is no guidance in the 

STATE OF THE ART & QUANTITY OF EXPERIMENTATION
In fact, the state of the art is silent  about engineered enucleated cells that are not erythroid cells. Consequently, there is ample reason to conclude that there would be a high degree of unpredictability in a mammalian embodiment of the instant invention.

CONCLUSION
In conclusion, given the breadth of the claims and the limited scope of the specification, an undue quantity of experimentation is require to make and use the invention beyond the scope of engineered enucleated erythroid cells comprising exogenous stimulatory polypeptide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Hoerr & Cheuk
Claims  1-2, 4-5, 15, 34, 55, 59, 109, 120-121, 126, 132, 136, 138,  and 146 are rejected under 35 U.S.C. 103 as unpatentable over Hoerr et al. (US2006/0188490) in 
Claim 1 is directed to an enucleated cell engineered to stimulate an immune killer cell, wherein the enucleated cell comprises at least a first exogenous stimulatory polypeptide and a second exogenous stimulatory polypeptide, wherein the exogenous stimulatory polypeptides are sufficient to stimulate the immune killer cell.
Claims 5, 15 and 146 indicate that IL-12 and 4-1BBL can be the first and/or second exogenous stimulatory polypeptides.
Hoerr et al. teach “according to the invention, the mRNA can also contain, in addition to the antigenic peptide…IL-1, IL-2,…L-12……additionally, the mRNA provided for transfection of the blood cells or haemopoietic cells, especially red blood cells, PBMCs, granulocytes and/or blood platelets, can also code for at least one co-stimulating molecule (e.g. …4-1BB ligand)” (page 4, parag. 0038, emphasis by examiner), thereby suggesting an enucleated red blood cell (erythrocyte) comprising a cancer antigen and two (e.g., IL-12 and 4-1BBL) or three other genes.
Additionally, the instant specification indicates that enucleated erythroid cells can be engineered to express IL12 and 4-1BBL will stimulate an immune killer cell (e.g., NK cell or CD8+ T-cell).  Hoerr et al. suggest an enucleated red blood cells (erythrocytes) that express IL-12 and 4-1BBL.  Accordingly, the cells of Hoerr suggest the limitations of claim 2.
Claim 55 recites SEQ ID NO:41.   Instant SEQ ID NO:41 encodes human 4-1BBL.  Hoerr et al. teach 4-1BB ligand; therefore, instant SEQ ID NO:41 would be known to a person of ordinary skill in the art.

A person of ordinary skill in the art (POSITA) of cancer immunotherapy knows that 4-1BBL is presented along with tumor antigens on the surface of cells that interact with T-cells (that contain the 4-1BB molecule).  Hoerr et al. teach that 4-1BBL is a co-stimulatory molecule used in conjunction with surface tumor antigen on the genetically engineered erythrocytes to promote an immune response in an individual.  Hoerr et al. suggest that the tumor antigens would be presented at the surface of their genetically modified erythrocytes.   Therefore, a POSITA would understand that the genetically modified erythrocytes that co-express tumor antigens and 4-1BBL would express both of these molecules at the cell surface. 
The Office notes that a skilled artisan is aware that mature erythrocytes do not have nuclei and have lost most or all of their organelles.  However, a person of ordinary skill in the art also knows that prior to terminal differentiation, erythroblasts contain ribosomes that can translate mRNA and that reticulocytes that cannot transcribe new mRNA retain ribosomes and can translate pre-synthesized mRNAs (Mills et al. 2016). Therefore, a person of ordinary skill in the art would understand that for the mRNA to be translated in the red blood cells of Hoerr, these red blood cells would need to be either reticulocytes or not terminally differentiated erythrocyes.  Accordingly, the Office concludes that the red blood cells that are transfected with mRNA would necessarily be cells that were capable of translating the mRNA.

	Claims 120-121, 136 are directed to a method of treating cancer, comprising administering the genetically engineered enucleated erythroid cell of claim 1 to a subject in need thereof. Hoerr et al. teach “one preferred embodiment of the method of treatment or inoculation, or for the above-defined use of the blood cells transfected according to the invention…red blood cells,…and/or blood platelets, …for the treatment and/or prevention of carcinoses….” (parag. 0068, emphasis by examiner).  Additionally, Hoerr et al.  describes their transfected cells as for “use as a genetic vaccine for  the treatment of cancer…antigens from a tumour, especially proteins expressed exclusively on cancer cells…red blood cells…transfected with an mRNA coding for such a cancer antigen” (parag.0014).  Paragraph 0018 of Hoerr lists various tumour-specific surface antigens, including those from the lung, prostate and other tissues listed in instant claim 126, thereby implicitly suggesting these limitations.
Characterization of 4-1BBL gene and its protein section and Figs. 2-3).  Instant SEQ ID NO:21 is 100% identical to the human 4-1BBL sequence.  Therefore, the combination of Hoerr and Cheuk suggest a sequence prima facie obvious over to the human 4-1BBL sequence.  
	The 4-1BBL molecule is known in the art of cancer immunotherapy as promoting T cell proliferation, thereby suggesting these limitations.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Hoerr which recommends producing genetically engineered enucleated erythroid cells comprising 4-1BBL at the surface of the cell and also suggests this cell could be used for treating cancer.
	Hoerr et al. recommend making a enucleated erythroid cells comprising 4-1BBL, but is not explicit that this molecule should be presented on the surface.  However, Hoerr indicates that the 4-1BBL molecule is a co-stimulating molecule in a cancer immunotherapy product/method.  Implicitly, a POSITA would understand that the 4-1BBL molecule would need to be presented on the surface of the engineered cell along with the cancer antigen in order for the 4-1BBL molecule to be co-stimulatory.  Cheuk et al. provides further evidence/motivation to present the 4-1BBL molecule at the cell surface.  Therefore, there is some teaching, suggestion and motivation provided by the cited art.

	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hoerr et al. and Cheuk et al. because the molecular biology required to engineer a cell to express 4-1BBL and IL-12 was known prior to the instant invention.
Therefore the cells and method as taught by Hoerr et al. in view of Cheuk et al. would have been prima facie obvious over the cells and method of the instant application.
Hoerr, Cheuk & Bagnis
Claims  142 is rejected under 35 U.S.C. 103 as unpatentable over Hoerr et al. (US2006/0188490) in view of Cheuk et al. (Cancer Gene Therapy (2004) 11, 215–226) as evidenced by Mill et al. (Cell Reports 17, 1-10; September 27, 2016) as applied to 
As described above, in the 35 USC 103 rejection of claim 1, Hoerr in view of Cheuk suggest an enucleated cell engineered to express IL-12 and 4-1BBL.
However, Hoerr in view of Cheuk do not explicitly recite all steps of their method of making such a cell.  In particular, Hoerr & Cheuk do not suggest particular limitations of claim 142, namely ex vitro culturing of genetically modified nucleated hematopoietic cells into enucleated red blood cells.
Claim 142 is directed to the method of making the enucleated cell of claim 1, the method comprising: introducing at least one exogenous nucleic acid[s], encoding the two or more exogenous stimulatory polypeptides into a nucleated erythroid cell; and culturing the nucleated erythroid cell under conditions suitable for enucleation of the nucleated erythroid cell and for production of the two or more exogenous stimulatory polypeptides, thereby making the enucleated cell of claim 1.
However, Bagnis teaches (page 406, col.1, last paragraph:

    PNG
    media_image1.png
    166
    598
    media_image1.png
    Greyscale

It would have been obvious to practice a method comprising in vitro culturing of a genetically modified nucleated hematopoietic cell into an enucleated red blood cell that expresses a tumor antigen and two exogenous stimulatory polypeptides.

	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hoerr et al. and Cheuk et al. or Bagnis because the molecular biology required to engineer a cell to express 4-1BBL and IL-12 was known prior to the instant invention.  Further, in vitro methods of culturing a genetically modified nucleated hematopoietic cell into an enucleated red blood cell were practice prior to the instant application.
Therefore the method as taught by Hoerr et al. in view of Cheuk et al.  in view of Bagnis would have been prima facie obvious over the cells and method of the instant application.
Hoerr, Cheuk & Kim
Claims 11, 15, 22, 23, 37, 38, 39, 44, 45, 47, 54, 57, 109, 120-121, 132, 144 are rejected under 35 U.S.C. 103 as unpatentable over Hoerr et al. (US2006/0188490) in view of Cheuk et al. (Cancer Gene Therapy (2004) 11, 215–226) as evidenced by Mill et al. (Cell Reports 17, 1-10; September 27, 2016) as applied to claim 1 and further in view of Kim et al. (Oncotarget. 2016 Mar 29;7(13):16130-45. doi: 10.18632/oncotarget.7470).
As described above, in the 35 USC 103 rejection of claim 1, Hoerr in view of Cheuk suggest an enucleated cell engineered to express two or three immune stimulatory molecules along with a tumor antigen.
However, Hoerr in view of Cheuk do not explicitly recite IL-15/IL-15RA fusion as an exogenous stimulatory polypeptide.
However, Kim et al. teach a fusion protein comprising IL-15/IL-15RA as an immune stimulatory molecule for cancer immunotherapy.
However, Kim teach that the fusion protein comprising IL-15/IL-15RA mediates anti-tumor activity (title, and entire document).
Claim 43 is directed to SEQ ID NO: 1.  Claim 44 is directed to SEQ ID NO: 29.   These sequences encode portions of IL-15/IL-15RA.  These sequences are suggested by Kim et al.
It would have been obvious to practice producing a genetically modified enucleated red blood cell that expresses a tumor antigen and two exogenous stimulatory polypeptides, including a fusion polynucleotide comprising Il15/IL-15RA.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior 
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hoerr et al. and Cheuk et al. or Kim because the molecular biology required to engineer a cell to express a fusion protein of IL-15/IL-15RA was known prior to the instant invention. 
Therefore the method as taught by Hoerr et al. in view of Cheuk et al.  in view of Kim would have been prima facie obvious over the cells and method of the instant application.
Hoerr, Cheuk & Sutherland
Claims 9 is rejected under 35 U.S.C. 103 as unpatentable over Hoerr et al. (US2006/0188490) in view of Cheuk et al. (Cancer Gene Therapy (2004) 11, 215–226) 
As described above, in the 35 USC 103 rejection of claim 1, Hoerr in view of Cheuk suggest an enucleated cell engineered to express two or three immune stimulatory molecules along with a tumor antigen.
However, Hoerr in view of Cheuk do not explicitly recite ULBP as an exogenous stimulatory polypeptide.
However, Sutherland et al. teach a ULBP as an immune stimulatory molecule for cancer immunotherapy (title, and entire document).
It would have been obvious to practice producing a genetically modified enucleated red blood cell that expresses a tumor antigen and an exogenous stimulatory polypeptides, USBP.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (genetically modified enucleated erythroid cells that express 4-1BBL; genetically modified enucleated erythroid cells that express  a second immune stimulatory molecule;  ULBP stimulates tumor immunity.; naturally occurring cell-surface location for 4-1BBL in cell presenting antigens to T-cell based immunotherapy; ex vivo methods of culturing genetically modified nucleated hematopoietic cell into an enucleated red blood cell; fusion protein IL-15/IL15RA) are taught by Hoerr or Cheuk or 
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hoerr et al. and Cheuk et al. or Sutherland because the molecular biology required to engineer a cell to express a fusion protein of IL-15/IL-15RA was known prior to the instant invention. 
Therefore the method and product as taught by Hoerr et al. in view of Cheuk et al.  in view of Sutherland would have been prima facie obvious over the cells and method of the instant application.

Allowable Subject Matter
Claim 86 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 86 is directed to an engineered enucleated cell comprising at least a first exogenous stimulatory polypeptide comprising a polypeptide selected from the group consisting of MHC class I chain-related protein A (MICA), MHC class I chain-related protein B (MICB), and insulin-like growth factor 1 (IGF-1).  The examiner could find no prior art that used MICA, MICB or IGF-1 used for immune stimulatory molecule for cancer immunotherapy.


Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633